Title: To George Washington from Major General Nathanael Greene, 1 March 1779
From: Greene, Nathanael
To: Washington, George


Sir
at my quarters [Middlebrook] March the 1st 1779

Inclosd is your Excellencys queries with the Answers; they are not so particular as I could wish; but are pretty explicit to the most capital points.
Should be glad to know whether you will want to see Col. Hooper again, or have any orders to give for preparations in his district. If the Troops should March from Easton to Wyoming the Col. should have some previous notice of it.
I was mentioning to your Excellency the other day the necessity of haveing a number of Keggs prepard. Col. Hooper can provide them, if instructed seasonably.
I shall make out a list of Stores & preparations to be made at Estherton, which if your Excellency approves, shall be glad of your orders upon it.
Col. Patterson will wait upon your Excellency again before he goes. I am with the Most perfect esteem your Excellencys Most Obedient humble Sert
Nath. Greene Q.M.G.
